Title: Belinda Smith Clarkson to John Adams, 8 March 1797
From: Clarkson, Belinda Smith
To: Adams, John


        
          Dear Sir.
          New York, March. 8th.: [1797]
        
        I hope you will not deem it intrusion to address you upon a subject which is of great consequence to me, and must interest your feelings on the principles of Commiseration and Benevolence: a subject which necessity impells me to expatiate upon—and maternal affection dictates. It is Sir, to solicit, (earnestly) an office for Mr: Clarkson to enable him to support a Family of young Chilldren— his long confinement the last winter with the rhuematism render’d him incapable of attending to any kind of Business— in the spring the physicians proposed his going in the Country as the only probable resource for returning health— my Brother Col. Smith offer’d us his House at East Chester—where we remain’d untill the Fall— Mr: C. was perfectly recover’d—but mercantile Business was so dull and precarious—his friends advised him not to think of Engaging in it— Mr: Wilkes offer’d him an office in the New York Bank—where he has been constantly Employ’d ever since: It was a temporary Releif—but the salary is only 500. dollars pr. year—which will not

provide common necessaries for the family. Mr: Clarksons diffidence for want of a personal acquaintance with you, must plead an apology for his not writing—and has induced me to take the Liberty of making this application which I flatter myself you will not disapprove— If any recommendatory Letters are necessary, I have not a doubt they can be obtained from respectable Characters in this City. as there is no advancement in the Bank, occasion’d by their being so many who have a prior right to Mr: C— I am Impell’d (from the gloomy prospect before me) to make this (allmost) Unprecedented address! which I hope My dear Sir will claim your attention, and induce you to place Mr: C. in a more Eligible situation.—which will always be remembered and acknowledged with gratitude.
        Wishing you all the happiness, and Respect / your virtues, and dignified station merits— / I subscribe myself / with sentiments of Respectful Esteem & &
        
          Belinda Clarkson—
        
      